Citation Nr: 1301507	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  07-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral foot condition claimed as foot fungus.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  Thereafter, he served with the Army Reserve from April 1978 to May 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal. 

In September 2008, September 2010 and February 2012, the Board remanded the matter for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In October 2006, the Veteran submitted a claim of entitlement to service connection for chronic foot problems.  In February 2010, the Veteran submitted a statement indicating that he would like to add a claim of entitlement to service connection for fungus on the feet.  This issue was included in November 2011 supplemental statement of the case.  In November 2012, the RO granted service connection for bilateral pes planus.  The issue of entitlement to service connection for chronic foot problems (foot fungus) remains on appeal.  

In May 2010, the Veteran underwent a VA skin examination in connection with the foot fungus claim.  The examiner noted the Veteran complained of jungle rot in the feet in April 1995.  The Veteran informed the examiner that his foot problems increased while in Guatemala and, when he returned home, the skin condition continued to be present.  Physical examination was conducted.  The diagnosis was dry skin with no fungal elements observed.  The examiner opined that the foot fungus disability was not permanently aggravated by the Veteran's military service in Guatemala.  The rationale for the opinion was that there was no evidence of tinea pedis at the time of the examination.  The examiner wrote that, while there is indication that the Veteran was seen for tinea pedis during his service in Guatemala, there is no medical documentation the Veteran continued to have problems with tinea pedis after his return home.  

The Board finds the rationale for the May 2010 VA examination to be less than probative.  While the examiner noted the Veteran's allegations of continuous foot problems after his return from service in Guatemala, these allegations were apparently discounted.  The examiner found a lack of medical documentation to be support for his determination that there was no permanent aggravation of the in-service foot problems.  

The Board notes the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain and observable foot problems in service and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has found no reason to question the Veteran's veracity with regard to his reports of foot symptomatology he experienced while on active duty and thereafter.  The Veteran's assertions in this regard constitutes competent evidence which cannot be overlooked.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Under these circumstances, the Board finds the evidence currently of record is inadequate, and that another VA examination with medical opinion-which takes into account all pertinent evidence, to include the Veteran's assertions-is needed to resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While this matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA-to include arranging for the Veteran to undergo VA examination in connection with the claim, if appropriate-prior to adjudicating the claim on appeal.  As indicated, the RO should consider the claim in light of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Should send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  The RO should assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Return the claims file to the examiner who conducted the May 2010 VA Skin Disease examination and request that the examiner prepare an addendum which addresses the following:

Inform the examiner that the Veteran is competent to report that he continued to experience foot fungus problems after his return from Guatemala.  Request that the examiner prepare an addendum to the examination report which addresses the Veteran's allegations of continuity of foot symptomatology and whether this evidence changes the prior opinion regarding whether the Veteran had tinea pedis which was incurred in or aggravated by the Veteran's active duty service.  

If the examiner who conducted the May 2010 Skin Disease examination is not available, arrange to have the Veteran examined by a suitably qualified health care professional who should be tasked with determining whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has foot fungus which was incurred in or aggravated by his active duty service.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions-to include his competent assertions of experiencing foot symptomatology.  A complete rationale should be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo VA examination), the RO should adjudicate the claim on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the RO's last adjudication of the claim) and legal authority.  

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Kathleen K. Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


